Per Curiam.
The United States Steel Corporation seeks review of a decision of the Workers’ Compensation Board awarding dependency benefits to Caroline Roszak, guardian of decedent’s children. Decedent died of a recurrent heart attack on March 6, 1972 while at work for the employer. The issue on appeal is whether the compensation board’s finding that the employee’s death arose out of his employment is supported by substantial evidence.
On January 18, 1970, decedent was hospitalized for a heart attack. The treating physician, Dr. J. Gibson. McClelland, diagnosed the attack as aschemic heart disease with an acute coronary occlusion and myocardial infarction. Decedent was allowed to return to limited work in June 1970 and to his regular job driving a service truck in March 1971.
Several months before his death, decedent was assigned to *472operate a Pettibone Loader, a diesel operated vehicle with a 3/4 •cubic yard bucket. To drive the vehicle, the operator must climb approximately 5 feet from ground level to the cab by means of vertical steps and hand rails. Each morning the operator must •climb to approximately the same height to check the oil level. During the course of his work day, decedent would mount and dismount the loader several times.
In February 1972 Dr. McClelland examined decedent at the request of the employer. His examination and tests indicated that decedent’s heart condition had definitely changed for the worse. Because of these findings, Dr. McClelland wrote a letter to the employer informing it of the deterioration and requesting a review of the employee’s duties in view of the less favorable cardiac status.
Apparently, no corrective action was undertaken. During each of the 3 weeks preceding his death, decedent worked 48 hours over 6 days. He did not work the day before his death, a Sunday, although requested to do so. On March 6, 1972, decedent was found slumped over the steering wheel of a truck on the employer’s premises.
The doctors’ depositions which were considered expressed conflicting opinions as to the causal relationship between decedent’s employment and his fatal heart attack. Our review indicates that there was substantial evidence from which the compensation board could reasonably find that the employment was a contributing factor in bringing about decedent’s death. Dudovitz v. Shoppers City, Inc. 282 Minn. 322, 164 N. W. 2d 873 (1969); Stibbs v. Northwest Airlines, Inc. 277 Minn. 248, 152 N. W. 2d 318 (1967).
Respondent is allowed $350 attorneys fees on this appeal.
Affirmed.